 Case 6:20-cv-00540-JDK-KNM Document 8 Filed 12/23/20 Page 1 of 3 PageID #: 67




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                            §
HERMAN LEE KINDRED, #671207,                §
                                            §
         Plaintiff,                         §
                                            §
v.                                          §    Case No. 6:20-cv-540-JDK-KNM
                                            §
BOBBY LUMPKIN, et al.,                      §
                                            §
         Defendants.                        §
                                            §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Plaintiff Herman Lee Kindred, a prisoner confined at the Michael Unit within

 the Texas Department of Criminal Justice (TDCJ), proceeding pro se and seeking to

 proceed in forma pauperis, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983.

 The case was referred to United States Magistrate Judge K. Nicole Mitchell for

 findings of fact, conclusions of law, and recommendations for the disposition of the

 case.

          On October 29, 2020, Judge Mitchell issued a Report recommending that

 Plaintiff’s motion for leave to proceed in forma pauperis be denied and Plaintiff’s case

 be dismissed with prejudice for purposes of proceeding in forma pauperis under 28

 U.S.C. § 1915(g). Specifically, Judge Mitchell found that Plaintiff accumulated at

 least three strikes prior to filing this October 2020 lawsuit and failed to demonstrate

 imminent danger of serious physical injury. A copy of the Report was sent to Plaintiff

 and he received it on November 11, 2020. Docket No. 6.



                                            1
Case 6:20-cv-00540-JDK-KNM Document 8 Filed 12/23/20 Page 2 of 3 PageID #: 68




      This Court reviews the findings and conclusions of the Magistrate Judge de

novo only if a party objects within fourteen days of service of the Report and

Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

examines the entire record and makes an independent assessment under the law.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

file objections from ten to fourteen days).      Here, Plaintiff did not object in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report and the record in this case,

the Court finds no clear error or abuse of discretion and no conclusions contrary to

law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

United States Magistrate Judge (Docket No. 4) as the findings of this Court. It is

therefore ORDERED that Plaintiff’s motion for leave to proceed in forma pauperis

(Docket No. 3) is DENIED and that this case is DISMISSED, with prejudice for

purposes of proceeding in forma pauperis under 28 U.S.C. § 1915(g), but without

prejudice as to the refiling of his claims without seeking in forma pauperis status.




                                             2
Case 6:20-cv-00540-JDK-KNM Document 8 Filed 12/23/20 Page 3 of 3 PageID #: 69




Further, if Plaintiff pays the requisite $400 filing fee within fifteen days of this Order,

the lawsuit shall proceed as though the full filing fee had been paid from the outset.

        So ORDERED and SIGNED this 23rd day of December, 2020.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            3
